[Cite as Lucas v. Byers, 2021-Ohio-4373.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

JASON C. LUCAS,                                  CASE NO. 2021-L-007

                 Plaintiff-Appellee,
                                                 Civil Appeal from the
        -v-                                      Court of Common Pleas,
                                                 Juvenile Division
LINDSAY N. BYERS,

                 Defendant-Appellant.            Trial Court No. 2016 CV 00054


                                            OPINION

                                    Decided: December 13, 2021
                                        Judgment: Affirmed


Kenneth J. Cahill, Dworken & Bernstein Co., LPA, 60 South Park Place, Painesville, OH
44077 (For Plaintiff-Appellee).

Joseph G. Stafford and Nicole A. Cruz, Stafford Law Co., LPA, 55 Erieview Plaza, 5th
Floor, Cleveland, OH 44114 (For Defendant-Appellant).

Cory R. Hinton, Hanahan & Hinton, LLC, 8570 Mentor Ave., Mentor, OH 44060
(Guardian ad litem).


CYNTHIA WESTCOTT RICE, J.

        {¶1}    Appellant, Lindsay N. Byers (“mother”), appeals from the December 23,

2020 judgment of the Lake County Court of Common Pleas, Juvenile Division, denying

her motion to show cause. In her motion, mother alleged appellee, Jason C. Lucas

(“father”), should be held in contempt for failing to adhere to a December 31, 2019

judgment regarding visitation of the parties’ minor child, D.L. We affirm.
       {¶2}   In January 2016, father filed a complaint requesting allocation of parental

rights and responsibilities. The matter proceeded to a hearing which resulted in a January

18, 2017, order naming mother the residential parent for school purposes. On May 11,

2018, father moved the trial court to designate him the sole residential parent and legal

custodian of the minor child. After significant motion practice, a pretrial conference was

held on December 12, 2018, at which the parties and the guardian ad litem (“GAL”)

indicated they had reached an agreement regarding custody and an agreed judgment

entry was subsequently filed. Mother, however, eventually moved to vacate the previous

agreed entry. The motion was granted on March 19, 2019.

       {¶3}   The matter finally proceeded to a bench trial on, inter alia, father’s May 11,

2018 motion. Following trial, on December 31, 2019, the trial court issued an order which

found the circumstances had changed since the initial allocation of parental rights; the

court additionally concluded D.L.’s best interests would be served by designating father

the sole residential parent and legal custodian. The court also ordered mother to have

supervised visitation with D.L. Mother appealed and, on January 29, 2021, in Lucas v.

Byers, 11th Dist. Lake Nos. 2020-L-010, 2020-L-049, and 2020-L-050, 2021-Ohio-

246 (“Byers I”), this court affirmed various judgments of the trial court.

       {¶4}   Meanwhile, on September 22, 2020, mother filed a motion to show cause

regarding the parenting schedule. She argued that father has failed to comply with the

December 31, 2019 order, which stated, as of August 27, 2020, she shall have parenting

time pursuant to the Lake County Ohio Juvenile Rule V (which set forth general rules for

unsupervised visitation). Mother claimed father had deprived her of this time, in violation

of the order. The trial court held the matter in abeyance. Later, on November 18, 2020,

                                              2

Case No. 2021-L-007
father filed a combined motion to show cause and “modify” the December 2020 judgment

to reflect the court’s actual intention; namely, that, to the extent mother had failed to meet

all conditions precedent set forth in the order, she was not entitled to Rule V

parenting. According to father, mother had failed to meet all of these conditions.

       {¶5}   On November 24, 2020, while the appeal of the December 2019 judgment

was still pending, the trial court issued a nunc pro tunc entry with the following change:

“If the foregoing conditions are complete as of August 27, 2020, Mother shall have

parenting time pursuant to Lake County Ohio Juvenile Rule V.” (Emphasis sic.) The

“foregoing conditions” referred to various conditions set by the court in its December 31,

2019 judgment, with which mother had failed to comply.

       {¶6}   After the trial court issued the November 2020 order, mother filed an original

action in prohibition with this court. Mother requested this court to issue an order

preventing the trial court from enforcing the November 2020 nunc pro tunc entry, arguing

the trial judge did not have jurisdiction to modify the December 31, 2019 entry while the

appeal of that original judgment was pending with this court. The trial judge filed a motion

to dismiss the appeal, pursuant to Civ.R. 12(B)(6). On April 19, 2021, this court granted

the motion, concluding the trial court possessed jurisdiction to determine its own

jurisdiction and mother had an adequate remedy at law via a direct appeal of the trial

court’s judgment. State ex rel. L.N.B. v. Lawson, 11th Dist. Lake No. 2020-L-121, 2021-

Ohio-1365, ¶10-11 (“Byers II”). Mother subsequently appealed the trial court’s November

2020 judgment, and this court affirmed the same, concluding the trial court possessed

jurisdiction to clarify the judgment because mother did not challenge the nature of the



                                              3

Case No. 2021-L-007
conditions in Byers I. See Lucas v. Byers, 11th Dist. Lake No. 2020-L-122, 2021-Ohio-

2467, ¶14-17. (“Byers III”).

       {¶7}    Ultimately, on December 18, 2020, the parties convened for a hearing on

mother’s motion to show cause. After receiving evidence, the trial court on December 23,

2020, denied the motion. It is worth noting that Byers III was still pending when mother

filed her brief in the instant appeal of the trial court’s December 2020 judgment. She now

assigns one error relating to that order, which provides:

       {¶8}    “The trial court erred as a matter of law and abused its discretion by denying

the Mother’s motion to show cause.”

       {¶9}    Mother contends that, during the hearing on her motion to show cause, the

trial court did not disclose which judgment against which it would be assessing her

assertion that father was in contempt of court, i.e., whether the court was considering her

claims as they relate to the December 2019 judgment or the re-issued November 2020

judgment.     She maintains, however, the former judgment was the only valid, final

judgment. As a result, mother claims she established, by clear and convincing evidence,

that father failed to comply with the order mandating that unsupervised, Rule V parenting

should have, but did not commence as of August 27, 2020. In support, mother points to

father’s testimony on cross examination from the December 2020 hearing, in which he

made the following statements:

       {¶10} Q. Sir, do you recall the portion of the [December 31, 2019] order that

specified that possession schedule in August would be changed?

       {¶11} A. Yes.



                                              4

Case No. 2021-L-007
       {¶12} Q. And in reference to this, sir, what is the date of the possession schedule

was to go to the Local Rule of Court?

       {¶13} A. As of August 27, 2020.

       {¶14} Q. Okay. When that possession schedule went to August - - I am sorry in

August of [2020], did the mother in this case get access to your son for the visitation as

specified in the entry?

       {¶15} A. No.

       {¶16} Q. I am sorry?

       {¶17} A. No.

       {¶18} Q. At that period of time did the - - was there any court order saying that

you were permitted not to turn over the child at that time?

       {¶19} A. No.

       {¶20} Q. Do you see this order that is dated there 12/31, it is on the screen, “As

of August 27, 2020, mother shall have parenting time to Lake County, Ohio, Juvenile Rule

V? Do you see that, sir?

       {¶21} A. Yes.

       {¶22} Q. The transportation shall be pursuant to V. Do you see that?

       {¶23} A. Yes.

       {¶24} Q. Did you follow that court order, sir? Yes or no?

       {¶25} A. No.

       {¶26} Q. Was there any such - - any order from any court that told you not to

comply with this court order, sir?

       {¶27} A. No.

                                            5

Case No. 2021-L-007
       {¶28} Pursuant to the foregoing, mother asserts she established father was in

contempt of the December 31, 2019 order and therefore the trial court erred in denying

her motion to show cause. We do not agree.

       {¶29} The law-of-the-case doctrine “provides that the decision of a reviewing court

in a case remains the law of that case on the legal questions involved for all subsequent

proceedings in the case at both the trial and reviewing levels.” Nolan v. Nolan, 11 Ohio

St.3d 1, 3-4 (1984). In Byers III, mother claimed the trial court lacked jurisdiction to issue

the November 2020 nunc pro tunc judgment because it was filed during the pendency of

the appeal of the December 19, 2019 judgment in Byers I.               This court, however,

disagreed, holding the November 2020 judgment functioned to clarify the December 2019

judgment. This court reasoned that the November 2020 order “made it clear that the

conditions it imposed had to be completed by August 27, 2020, if mother wished to

automatically have Juvenile Rule V parenting time.” Byers III, supra, at ¶17. (Emphasis

added).   In so holding, this court confirmed not only that the trial court possessed

jurisdiction to clarify this point, but also held that mother was required to meet the

conditions as necessary precursors to trigger Rule V visitation.          Upon this court’s

disposition of Byers III, the foregoing legal conclusions became “law of the case.”

       {¶30} We recognize that neither mother, nor father, nor the trial court had the

benefit of this court’s determination(s) in Byers III prior to the December 18, 2020 hearing.

Nevertheless, this court’s prior holding in Byers III demonstrates that the November 2020

judgment was controlling and any technical violation of the December 2019 judgment,

which father admittedly violated by way of his failure to comply with Rule V visitation on

August 27, 2020, was not a true violation of the court’s actual order. The trial court’s

                                              6

Case No. 2021-L-007
November 2020 clarification emphasized that meeting the conditions set forth in the

original December 2019 order was sine qua non to mother receiving Rule V visitation.

Mother had not met those conditions at the time of the December 18, 2020 hearing. We

therefore conclude the trial court did not err in overruling mothers show-cause motion.

      {¶31} Mother’s assignment of error lacks merit.

      {¶32} For the reasons discussed in this opinion, the judgment of the Lake County

Court of Common Pleas, Juvenile Division, is affirmed.



MARY JANE TRAPP, P.J.,

JOHN J. EKLUND, J.,

concur.




                                            7

Case No. 2021-L-007